Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 1 of 15
04.~2%*4:1@

SERV\CE FEE NOT COLLECTED HE ms T
BY; DlSiRlC'l' CLERK T 5 OF E><As

ClTATlON

TC: AMGUARD |NSURANCE COMPANY
CIO CT CORPORAT|ON SYSTEM
1999 BRVAN STREET SU|TE 900
DALLAS TX 75201

NOTICE:

You have been sued. You may employ an attorney lf you or your attorney do not file a written
answer with the clerk who issued this citation by iD:OO a.m. on ivionday next following the expiration of
twenty days after you were served this citation and PLA|NT|FF'S OR|GtNAL PET!T|ON AND REQUEST
FOR DlSCLOSURES filed on May 04, 2017, a default judgment may be taken against you. Saicl answer
may be filed by mailing same to: District Clerk's Ofnce, 301 Jackson. Richmond, Texas 77469. or by

bringing it to the ofhce. Our street address is 1422 Eugene Heimann Circie, Richmond, Texas 77469.
We are located on the nrst floor of the Courthouse building.

_ The case is presently pending before the 434TH JUD|C|AL DlSTR|CT COURT of Fort Bend
‘County sitting in Richmond, Texas, end was ruled on May 04, 2017. lt bears cause number 17-DC_V-
241550 and is styled: '

SOLA|JA ENTERPR|SES LLC DIBIA TG'S CRAV|NGS V. AMGUARD |NSURANCE COMPANY AND
RONN|E PATEL |NDlVlDUALLY AND DlB/A |NSURANCE SOLUT|ONS OF AMER|CA

_The name and address of the attorney for PLAlNTlFF is:

STEPHANIE M DO
PATOUT & SHAW PLLC

' 3701 KlRBY DR|VE SU|TE 740
HOUSTON TX 77098
713-893-0564

The nature of the demands of said PLA|NT|FF is shown by a true and correct copy of the

PLAtNTlFF'S ORlGlNAL PETiTlON AND REQUEST FOR DlSCLOSURES accompanying this citation
and made a part hereof.

if this Citation is not served, it shall be returned unserved. issued under my hand end seal ot said
Court_, at Richmond, Texas, on this the Stn day of May, 2017.

       

 

oisrRicT cLERK ANNiE REBEcc¢\\eet(‘lQ‘g‘t;/"~,,,,,
Fort Bend County, Texas "\\`Q.\cf. ~~~~~~~ A./"’)~ "'»,
` .~" "-.*Z
= 1 .. ;w_§
deputy m c¢ci"’Nt-:REYDA F = .L_ §§
Telephone: (281) 633-7613 “z,l'%.<'?. ,.~"` §
// '~-.......~~»~-
l%gf`”o \)$‘\\-.\"`

SERV|CE

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 2 of 15

17-DCV-241550 434th Judiciai District Court
Solaija Enterprises LLC d/bla TG's Cravings v. Amguard insurance Company and Ronn|e Pate|
individually and dlb/a insurance Soiuttons of America

OFFICER’S OR AUTHOR|ZED PERSON’S RETURN

 

 

Came to hand on the day of 20___, at o’ciocl< __M.
Executed at _ _ . within the County of ____
. at o‘clock ___M* on the day o_f _

 

 

. 20__, by delivering to the within named
. in person, a true copy of this citation together
with.the accompanying copy ot the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery l

Total fee for serving _____ citation at $80.00 each $

 

 

Name of Ofttcer or Authorized Person

County, Texas

 

By;
S|gnature of Deputy orAuthorized Person

 

*State day and hour and place ct serving each person

` .CGMPLETE lF fog A‘B§ A PERSON OTHEB THAN A SHER|FF, CQN§!A§L,§, 03 CL§B§§ QE ILIE COURL
in accordance with Rule 1071 The officer or authorized person who eerves. or attempts to eenre. a citation shall sign the retum. The
signature is not required to be verified. if the return is signed by e person other than a sheritt. constable. or the clerk of the court

the retum shall be signed under penalty of perjury and contain the following statement

   

“My‘name is

s

 

 

(Flrst. M|ddle, Last)

 

my date of birth is , and my address is
(Street. City, Zip)

 

l DE.CLARE,,UNDER PENALTY OF PERJURY THAT THE FOREGOlNG lS TRUE AND CORRECT.

Executed in Cou ntyl State of 4 . on the

_ day ct _ .
irl/31sz

Declarant / Aufhon`z'ed Fi‘*r')ces`sherver

 

 

(ld # & expiration of certitication)

SERV|CE

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 3 of 15

Filed

5/4/2017 11:29:54 AM
Annie Rebecca E|iiott

Dlstrict Cierit

Fort Bend County, `i'exas

Salena Jasso

CAUSE NO,17-DCV-241550

SOLAIJA ENTERPRISES LLC D/B/A lN THE DISTR]CT COURT
TG’S CRAVINGS,

Piaintiff, Fort Bend County - 434th Judiciai,District Court
v.

AMGUARD INSURANCE COMPANY
AND .RONNlE PATEL lNDIVIDUALLY
AND D/B/A INSURANCE SOLUTIONS
OF AMER!CA,

§
§
§
§
§
' ' § JUDICIAL DlsTRIcT
§ _
§
§
§
§ FORT BEND coUNTY, TExAs

Defendants.

 

PLA|NT|FF’S ORlGINAL pE'l`lTlON AND REQUEST FOR DlSCLOSURES

TO THE HOl\lORABLE JUDGE OF SAiD COURT:

COMES NOW, Piaintiff, Soiaija Enterprises LLC d/b/a TG’s Cravings, and tiles this" it
Originai Pctition and Request for Disclosures against Defendants, Guard insurance Company v
an-d‘Ronnie Patei, individually and d/b/a insurance Solutions ofAmerica, and in support thereof

would respectfully show the Court the following

DlsC;vERY
l. . . Discovery in this case is intended to be conducted under Level 2 of Rule 190 of
the,Texas Ruies of Civi] Procedure. 4
II.
PAR'rlEs

2. 'Plaintiff, Soiaija Enterprises LLC d/b/a TG’s Cravings (“Plaintiff” and/or
“Solaija”) is a domestic limited liability company who maintains a principal place of business in ~

Harris County, Texas.

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 4 of 15

3. Defendant, AnzGUARD insurance Company ("‘AmGuard”) is a foreign insurance
company who maintains a registered agent in the State of Texas_, who can be served with process
at the following address:

CT Corporation System
1999 Bran Street Suite 900
Dallas, 'l`exas 75201

4. *.Defendant, Ronnie Patcl individually and d/b/a insurance Soiutions of America
(“Patei”) is. an individual who resides or can otherwise be found at l2d03 Southwest Freeway,
Suite 100, Stafford, Texas 77477_, and can be served with process at the aforementioned address
or wherever he may be found. §

III.
JURISDICT|ON AND VENUE

5. This Court has jurisdiction over the parties and claims because Defendants are
residents of the Statc of Tcxas and/or are incorporated under the laws of Texas, and the amount
in controversy comports with the jurisdictional limitations of the Court.

6. Venue is proper in this Court because a substantial part of the acts and/or
omissions giving rise to Plaintif`f’s claims occurred in Sugar Land, Fort Bcnd County, Texas:

~ 7.. Plaintii`f at this time seek monetary relief of more than two hundred thousand
dollars ($200,000`00) but less than one million dollars ($l,OO0,000.00). This statement is made ,
solely for the purpose of providing information on the nature of the casc, does not affect
Plainn'ff`s substantive rights, and is made subject to Piaintift’s right to amend.

IV.
FACruAL BACKoRouND

8. On February 2, 2016, AmGuard issued an insurance policy to Solaija, Polioy No.

SOBP700073 (the “Policy”), to provide insurance coverage on a restaurant Solaija Was operating

Pagc2 ofl3 v

Case 4:19-cv-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 5 of 15

called TG’s Cravings located at 16338 Kensington Drive, Suite 160, Sugar Land, Texas 77479
(the "‘Property"). `
4 9. v The Policy, issued by AmGuard, was sold to Solaija by and through AmGuard`s
agent, Patel. As part of the consideration for the Policy, Solaija was to pay premiums to
Defendants to maintain coverage
10.` Solaij a relied on numerous representations, both oral and written, that the Policy
- would cover business personal property, tenant improvements, business income and expenses,
glass eitpense, fungi wet rot, and mold contamination, as well as other coverages. The Policy
was meant to be a “total coverage" policy, so that in the event a catastrophic event occurred,
Solaija would have coverage to protect its business and everything in the business, including
' food, equipment, and lost income n l
ll. Based on these representations Solaija entered into the Policy, for which the
policy period was from February l, 20`16 to February l, 2017 (the “Policy Period").
12. On the morning oprril 18, 2016, during the Policy Period, the Property suffered
a catastrophic roofing failure, which caused the roof to collapse inward into the business units,
including "I"G’s Cravings (the "'lncident"). The building was closed by the City of Sugar Land
due to the extremely dangerous conditions caused by the roof collapse, and Solaija was riot able
ito operate TG’s Cravings. Solaija immediately notified Defendants of the claim, and over the
course of the following two weeks, provided a significant amount of information,
documentation and evidence to support the claim. Solaija cooperated with and participated in
providing Defendants any information they needed
'13. AmGuard assigned a claims adjuster, John-Kevin Krajewski (the “Initial

g Adjuster”), to open a claim and investigate the lncident. AmGuard assigned a claim number, 7

Page 3 of 13

Case 4:19-cv-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 6 of 15

{

SOBP70'0073-OOl-001-001, and communicated with Solaija to provide additional 'documents,
which it d`ia

l4. After providing the requested documents and information, Solaija did not hear
from AmGuard or the lnitial Adjuster for months, despite Solaija making written requests for
updates on the claim via e-mail. Other than the odd e-mail correspondence from the Initial
Adjuster saying it is still being investigated, AmGuard did not send any other correspondence
and/or communication to Solaija from the end of April, 2016, until the end ofJuly, ZOld.

l$. Near the end of May, 2016, Solaija received a check from AmGuard in the
amount of five thousand six hundred twenty dollars seventy-two cents ($5,620.72_). There was
no clear indication as to what the check was for, what AmGuard’s findings were regarding
coverage, and/or what coverage this amount applied to. On the perforated paper attached to the
check was the statement “Payment Type; Full and Finai Settlement Coverage; Restaurant

Coverage.’7 There was no additional letter, correspondence or communication included with the

check.

16. When Solaija inquired to AmGuard regarding the check, it was advised by the

Initial Adjuster that this amount was only to cover lost inventory, meaning the food that had

spoiled as a result of the roof collapse Despite this representation, the check clearly stated that it

was for full and final satisfaction of restaurant coverage Given this apparent attempt to trap

Solaija into an."accord and satisfaction” argument, Solaija refused to cash the check and returned

it to AmGuard.

l7. Al} throughout this time7 Solaija was unable to operate TG’s Cravings because it
did not have any insurance proceeds, revenue, and/or capital to purchase new equipment, replace

its inventory, and/or make repairs necessary to reopen the business

Page 4 ofl3

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 7 of 15

18, Aiier three months of complete inaction by AmGuard, on or about July 25, 2016,

an accountant (the “Accountant”) on behalf of AmGuard contacted Solaija to begin investigating

Solaija.’s claims for lost revenue due to the incident. Solaija complied with all of the

Accountant’s requests for documents
19. Each time Solaija would provide documentation and support for its claims, the ,
Accountant would review the information, and a few weeks later reply with more questions and
requests for more documents. 'l`his process continued from September, 2016 through November,
2016. Meanwhile, there was no further communication or correspondence from the Initial
._Adjuster or AmGuard. `

20. Over seven (7) months passed, and AmGuard did not act on the Policy or the
Incident. On or about December 2, 2016, Solaija was finally contacted by a local adjuster, Brian
Cox (the "Local Adjuster") who wanted to conduct an inspection of the Property to determine
the cause of the roof failure and take an inventory of lost equipment
21. By the time Solaija was contacted by the Local Adjuster, the lease agreement
between Solaija and the Property owner had terminated since Solaija had no funds to reopen
TG’s Cravings; thus Solaija no longer had access to the Property. Solaija advised AmGuard of
this shortly after being contacted by the local Adj'uster.

22. ln December, 2016, Solaija sent Defendants notice and presentment of its claims,
and demanded that the issue be immediately remedied Despite this, Defendantslprovided no
response or communication whatsoever.

23. To date, Defendants have failed to make any determination of coverage under the

Policy, never requested an extension under Texas law, and/or otherwise provided Solaija with

the coverage agreed to and paid for.

Page 5 of 13

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 8 of 15

. _,......... .. .

V.
CAUSES OFACT]ON

A. VroLArloN or CHAPTER 541 or run TExAs INsuRANcr; Coor~;.

24t _The above paragraphs are incorporated herein by reference as if set forth in full.

25. Defendants’ conduct and omissions as stated herein constitute violations of
`Chapter 541 of the TEx/\s I'NsuRANC£ CODE.

26. Specifically, Defendants violated Section 541 .051 of the TEXAS INSuRANCE CoDE
by making statements which misrepresented the terms, benefits, and/or advantages promised by
the Policy that Defendants issued to Plaintiff.

27. Furthennore, Defendants violated Section 541 .060 of the TEXAS lNSuRAtvCE

" CODE by: (l) misrepresenting to Plaintiff a material fact or policy provision relating to coverage
at issue; (2) failing to attempt in good faith to effectuate a prompt, fair and equitable settlement 4
of a claim with respect to which the insurer’s liability had become reasonably clear; (3) failing to
promptly provide to Plaintiff a reasonable explanation of the basis in the policy, in relation to the
facts or applicable law, for the insurer's denial of a claim or offer of a compromise settlement of
a claim; (4) failing within a reasonable time to affirm or deny coverage of a claim, and/or submit
a reservation of rights; (5) undertaking to enforce a full and final release of a claim from a
policyholder when only a partial payment has been made; and (6) refusing to pay a claim without
conducting a reasonable investigation with respect to the claim

28. Defendants also violated Section 54 1 .06l of the TEXAS INSURANCE CODE by l

f making an untrue statement of material fact, failing to state a material fact necessary to make
other statements made not misleading and making a statement in a manner that would mislead a

reasonably prudent person to a false conclusion of a material fact.

Page 6 of 13

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 9 of 15,

29. As a result of Defendants’ actions, Plaintift` has suffered actual damages, both
general 'and specific, as detailed below.

30. Plaintiff brings this action pursuant to C`hapter 541 of the TEXAS lNSURANCE
CODE to recover actual damages, court costs, reasonable attomey’s fees. See TEX. INS. CODE-§§
541.151; 541.152(a).

31. Furthermore, Defendants` actions were committed knowingly, entitling Plaintiff
to recover additional damages up to three times the amount of actual damages sustained. See
Tr=.x. INs. Coor. §541.1520>).

B. VloLATioNs or CHAPTER 542 or THE TExAs INsuRANcE CODE.

32. The above paragraphs are incorporated herein by reference as if set forth'in full.

33. Defendants’ conduct and omissions as stated herein constitute violations of
Chapter 542 of the TEXAS INSURANCE CODE.

34. Defendants violated Section 542.003 of the TEXAS INsuRANCE Con§ by (l)
knowingly misrepresenting to Plaintiff pertinent facts or policy provisions relating to coverage;
(é) failing to adopt and implement reasonable standards for the prompt investigation of claims `
arising under the insurer’s policies; and (3) not attempting in good faith to effect a prompt, fair,,
and equitable settlement of a claim submitted in which liability has become reasonably clear.

35. l)efendants violated Section 542.055(3)(2) of the TEXAS INSURANCE CODE by '
failing to commence any investigation of the claim by the fifteenth (15"`) day after receipt of
notice of claim

36. Furthermore, Defendants violated Section 542.056(a) of the TEXAS lNSuRAN'CE
CODE by failing to notify in writing the acceptance or rejection of Plaintitt`s claim by the

fifteenth (l$'h) day after Defendants received items, statements, and forms required to secure

'Page 7 of 13

Case 4:19-cv-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 10 of 15

» proof of loss. Defendants also violated Section 542.05 6(d) of the TE.XAS ]NSURANCE CODE when
,/ they failed to notify Plaintiff of the reasons why Defendants needed more time to investigate the
claims within the timeframe allotted under Texas law, Defendants also violated the same section
when, by not notifying Plaintiff as stated, they failed to accept or reject the claim within forty-
five (45) days thereafter.
37, parenthan violated section 542.058(3.) of the rexAs INsoRANcE `Coor by
` delaying payment of the claim for more than sixty (60) days and/or within the period specified
by other applicable statutes
38. As a result of Defendants’ actions, Plaintiff has suffered actual damages, both
general and specific, as detailed below.
39. Plaintif`f brings this action pursuant to Chapter 542 of the TExas INSuRANCE
lCODE to recover actual damages, court costs, reasonable attomey’s fees. See Tex. lns. Code
! §542.060(a)-(b). Plaintiff also seeks to recover interest on Plaintiff' s claim at a rate of eighteen
percent (18%) per annum pursuant to Section 542.060(a) of the TEXAS INSIJRANCE CODE.
C. VlOLATlONS OF THE TEXAS DECEPT|\'E TRADE PRACTICES ACr
40. The above paragraphs are incorporated herein by reference as if set forth'_in full.
41. Defendants’ conduct and omissions as stated herein constitute violations of the
Texas Deceptive Trade Practices Act, codified in Chapter 17 of the TEXAS BusiNEss &
CotviMEitcE CODE.
42. Defendants violated the DTPA when they engaged in false, misleading, and/or
deceptive acts and practices that Plaintiff relied upon to its detriment Specifically, Defendants l
violated Sections l7.46(b)(2), (5), (7), (9), (12), (20) and (24) of the TEXAS BuSINESS &

t COMMERCE CODE.

Page 8 of 13

Case 4:19-cv-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 11 of 15

43. Plaintiff’s relied upon Defendants’ misrepresentations to its detriment, and
Defendants’ actions and omissions complained of herein caused Plaintiff to suffer damages

44. Furthermore, Defendants are in violation of Section l7.50(a)(3) of the TEXAS
BUSINE_SS & COMMERCE CGDE for committing unconscionable acts and/or action that that took
advantage of Piaintiff"s lack of knowledge, ability, experience, or capacity to an unfair degree

45. Defendants are in violation of Section l7.50(a)(4) of the Texas Business &
Commerce Code for the use or employment by any person of an act or practice in violation of
Chapter 541 of the TExAs leuRANCE CODE.

46. l To the extent applicable Defendants are further in violation of the DTPA through
the tie-in games found in chapters 541 and 542 orthe rex/ts insurance Cooe.

47. Defendants' actions were a producing cause of Plaintiff’s damages Furthermore,
all of Defendants’ actions or omissions were committed knowingly and/or intentionally, entitling

~ Plaintif`f` to additional damages up to three times actual damages

D. BREACH OF CONTRACT

48. The above paragraphs are incorporated herein by reference as if set forth in full.

49. Plaintiff and Defendants entered into a valid, enforceable insurance Agreement
wherein Defendants, as insurer, would insure Plaintiff against certain losses as described therein.

50. Defendants breached the Agreement by failing to insure against losses Plaintitf

<' sustained l

51. ' Accordingly, Plaintiff has suffered the damages outlined below as a direct result ,
of Defendants‘ breach of the Agreement between the parties
E. FRA'UDULENT MlSREPRESENTAT|ON/FRAUDULENT INDUCEMENT

52. The above paragraphs are incorporated herein by reference as if set forth in full.

Page 9 ofl3

_ Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 12 of 15

53. Defendants made various representations to Plaintiff as described above
Defendants knew these representations were false, or made them recklessly, without knowledge
of the truth, as positive assertions

54. Defendants intended Plaintifi` to rely on these representations, to which Plaintiff
did rely, to its detriment Specii'ically, Plainti-i’l` entered into the Policy, and then relied upon the
coverage of the Policy to cover its losses that occurred as a result of the lncident on April ]8, n
2016.

55. As a result of the fraud perpetrated by Defendants,_ Plaintiff suffered the damages

~ outlined below.

56. Furthermore, Plaintiff’s injuries result from Defendants’ malicious and intentional
fraudulent actions, entitling Plaintiff to exemplary damages under Section 41.003(a) of the
TEXAS ClVlL PRAC'I`lCE AND REMED|ES CODE.

Fl ` BRF.A¢:H or Flr)uciARY Durv
57. Defendants’ conduct constitutes a breach of the common~law duty of good faith
\‘ and fair dealing owed to an insured in insurance contracts

581 Defendants’ failure to adequately and reasonably investigate and evaluate .
Plaintiff’s claim, even though Defendants knew or should have known by the exercise of
reasonable diligence that liability was reasonably clear, constitutes a breach of the duty of good
faith and fair dealing :

VI.
AGENCY

59. All- acts by Defendants were done by their oHicers, agents, servants, employees
and/or representatives and were done with the full authorization or ratification of Defendants,

and/or were-done in the norma} and routine course and scope of employment of Defendants.

page 10 of]3

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 13 of 15

60. Furthermore, Defendants made each of the acts described above, together and
singularly, “knowingly,” as defined in the TEXAS lNSURANCEl CODE, and each was a producing 1
cause of Plaintiff’s damages as described herein

Vll.
WAivER AND `ESTOPPEL

61. Defendants waived and are estopped from asserting any coverage defenses_.
conditions, exclusions3 or exceptions to coverage not contained in any reservation of rights letter

to Plaintifi`.

Vlll.
DAMAcEs

62. Defendants acts have been the producing and proximate cause of damages to
" Plaintiff, which are in excess of the minimum jurisdictional limits of this Court.

63. l’laintiff pleads herein the recovery of general and specific damages including
but not necessarily limited to any and all economic damages incidental/consequential damages
loss of use of real and personal property, loss profits. actual and/or market value of TG’s
Cravings, costs in delay of performance mitigation, damage to credit reputation, loss of
tinancing, restitution, loss of goodwill. prejudgment and post judgment interest, and as detailed
below, costs of court and anomeys’ fees

IX.
ATTORN EYS’ FEES, INTEREST, AND COSTS OF COURT

64. The above paragraphs are incorporated herein by reference as if set forth in full.
65. As a result of Defendants’ actions as stated and shown herein, Plaintiff has been
" required to retain the law firm of Patout & Shaw, PLDC, to prosecute the claims set forth herein
and have and will incur reasonable and necessary attemeys’ fees, expenses, and costs of court in

pursuing these and potentially other claims. Pla»intiti hereby seeks recovery of such attorneys’

Page ll ofl3

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD Page 14 of 15

fees, expenses, and costs of court from Defendants pursuant to Chapter 38 of the TEXAS Clvll_
PRACrIct-: & REMEDli-:s CODE, Secn'ons l7.50(c) & (d) of the TExAs BusiNEss & CoMMi-:RCE
Cone, Secnons 541.152 and 542.061 of the TF.xAs INsuRANCE Cth-:, Rules 131 and 141 ofthe
TEXAS RULES OF CivlL PROCEDURE, and/or any other applicable statute or common law. '

66. Attomeys‘ fees should be awarded for any and all services rendered up to and
including trial, and any and all post-trial motions and appeals

67. Plaintiff also seeks the recovery of all pre-judgment and post-judgment interest, as
well as statutory interest at a rate of eighteen percent (18%) pursuant to Chapter 542 of the
Tt-:xAs leURANCE CoD£.

X.
COND\T\ONS PRECEDENT

68. All conditions precedent have been performcd, have occurred, or have been
waived to entitle Plaintiff to recover the damages alleged herein

XI.
RU LE 193.7 NO'I`|CE

' 69. Pursuam to Rule 193.7 anne rents notes or civicPRoci-:DURE, Piain¢iffh~ereby

gives actual notice that any and/or all documents produced may be used against any and/or all

l parties producing the document at any pre-trial proceeding and/or trial of this matter without the
necessity of authenticating the document

XII.
REQUES'I` FOR DISCLOSURES

70. Pmsuant to Rule 194 of the TexAs RuLEs or CiviL PRocEDURE, Plaint_it`f hereby
requests that Defendants disclose the information or material(s) described in Rule 192.4 within

fifty (50) days from service of this request

Page 12 of 13

Case 4:19-cV-00929 Document 1-3 Filed on 03/14/19 in TXSD, Page 15 of 15

XIII.
PRAVER

WHEREFORE, PREM]SES CONSIDERED, Plaintiff, Solaija Enterprises LLC d/b/a

,TG’s Cravings, prays that Defendants, Guard insurance Company and Ronnie Patel individually
and d/b/a lnsurance Solutions ofAmerica, be cited to appear and tile an answer, further finding
that P|aintiff recovers from Defendants for the following:

a. Actual damages as described herein and as proven at trial;

b. exemplary damages to the fullest extent allowed under Texas law;
c. pre and post-judgment interest;
d. costs of suit; 4
e. attorneys‘ fees for both the trial and appellate courts; and

f. such other and further relief to which Plaintiff may be justly entitled to at law or
in equity.

Respectfully submitted.

PAToUT & SHAW, PLLC

/s/ Stephanie Do

S'I`EPHANIE DO

Texas Bar No. 24092353
JOHN J. PATOUT JR.
Texas Bar No. 24079l 14
3701 Kirby Drive, Suite 740
`Houston, Texas 77098

T: (7] 3) 893-0564

F: (7|3) 893-0537
sdo@patoutshaw.com
jpatout@patoutshaw.com

ATI`ORNEYS FOR PLAlNTlFF

SoLAiJA ENTEaPRisEs LLC D/B/A
TG’s CRAviNGs

Page 13 of13

